07/02/2020



                                                                                           Case Number: DA 20-0190




               IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Supreme Court Cause No.: DA 20-0190

STATE OF MONTANA,                             )
                                              )
               Plaintiff and Appellee,        )
                                              )          ORDER GRANTING ADDITIONAL
       vs.                                    )          TIME FOR COURT REPORTER TO
                                              )          FILE TRANSCRIPT
CHERYL HREN,                                  )
                                              )
               Defendant and Appellant.       )
                                              )

       Upon Motion ofthe Defendant and Appellant to allow Court Reporter Kathy Hilton an

additional ninety (90) days from July 4, 2020, to file the transcripts, and good cause appearing

therefore:

       IT IS HEREBY ORDERED AND THIS DOES ORDER:

       That Kathy Hilton shall have an additional ninety (90) days frorn July 4, 2020, in which

to file the transcripts in the above-captioned matter.

       DATED this              day of July, 2020.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
1 - ORDER GRANTING ADDITIONAL TIME FOR COURT REPORTER TO FILE TRANSCRIPTJuly 2 2020